Name: Council Regulation (EC) No 1299/95 of 6 June 1995 amending Regulation (EC) No 3136/94 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1995 fishing year
 Type: Regulation
 Subject Matter: consumption;  fisheries;  prices;  marketing
 Date Published: nan

 9 . 6 . 95 fENl Official Journal of the European Communities No L 126/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1299/95 of 6 June 1995 amending Regulation (EC) No 3136/94 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1995 fishing year Whereas the entry into force of the amendment to Regu ­ lation (EEC) No 3759/92 on 1 January 1995 entitles the producer organizations to the Community contribution for intervention on the market relating to the new product as from that date ; whereas provision should accordingly be made for this Regulation to apply from 1 January 1995 ; Whereas the operative events for the conversion rates to be applied for the calculation of certain amounts under the common organization of the market in fishery products are determined by Commission Regulation (EC) No 351 6/93 (4); whereas, as a result, the relevant agricul ­ tural conversion rate for the period 1 to 31 January 1995 is to be multiplied by the correcting factor 1,207509 ; whereas the guide prices for that period must be fixed accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 12 and Article 13 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas the aim of Article 1 ( 10) of Regulation (EC) No 3318/94, which amended Regulation (EEC) No 3759/92, was in particular to introduce a new product eligible under the intervention mechanisms of the common orga ­ nization of the market ; whereas the application of those mechanisms calls for the fixing of a guide price for this new product in accordance with Article 9 ( 1 ) and (2) of Regulation (EEC) No 3759/92 ; Whereas, moreover, there no longer appears to be any justification for maintaining two guide prices for herrings for the 1995 fishing year ; Whereas Regulation (EC) No 3136/94 (3) fixes the guide prices for the 1995 fishing year for the fishery products covered by the common organization of the market before the entry into force of Regulation (EC) No 3318/94 ; whereas it must accordingly be amended to include the guide price for the new product and the single guide price for herrings ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 3136/94 is hereby amended as follows :  point 1 shall be replaced by that set out in the Annex to this Regulation ,  a point 27 shall be added as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. (') OJ No L 388 , 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p . 15). (2) OJ No L 387, 31 . 12. 1992, p . 1 . Regulation as last amended by Regulation (EC) No 150/95 (OJ No L 22, 30 . 1 . 1995, p . 1 ), 0 OJ No L 332, 22. 12. 1994, p. 4. (4) OJ No L 320, 22. 12. 1993, p. 10 . No L 126/2 EN Official Journal of the European Communities 9 . 6. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 1995. For the Council The President M. BARNIER ANNEX Commercial specifications Species Guide price(ECU/ tonne)Freshness category Size Presentation Whole fish1 . Herrings of the species Clupea harengus 27. Deep-water prawns (Pandalus borealis) Extra, A A A Simply boiled in water 1 1 1 From 1 to 31 January 1995 From 1 February to 31 December 1995 From 1 to 31 January 1995 From 1 February to 31 December 1995 From 1 to 31 January 1995 From 1 February to 31 December 1995 242 292,2 5 135 6 200 1 400 1 690 Fresh or chilled